Citation Nr: 0500911	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  96-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for Crohn's disease, status-post terminal ileum 
resection, for the period prior to  February 2, 1999.

2.  Entitlement to service connection for a hiatal hernia, 
including as secondary to service-connected Crohn's disease, 
status-post terminal ileum resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel 


INTRODUCTION

The veteran had honorable active service from July 1975 to 
May 1985.

This case initially came to the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1995 rating 
decision, which denied the veteran's December 1993 claim for 
a disability evaluation in excess of 30 percent for Crohn's 
disease.  The veteran submitted his notice of disagreement 
(NOD) to the September 1995 rating decision, a statement of 
the case (SOC) was issued in February 1996, and the veteran 
perfected his appeal by means of a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in March 1996.  

This case was previously before the Board in October 1997 and 
September 2002.   In October 1997, the Board remanded the 
case to the RO for additional development, including 
obtaining information regarding the veteran's medical 
providers and another VA examination.  In an August 2000 
rating decision, the RO increased the veteran's disability 
evaluation for his service-connected Crohn's disease to 50 
percent disabling, effective February 2, 1999.  The veteran 
submitted an NOD in September 2000.  He specifically stated 
that although he did not disagree with the current percentage 
assigned, he disagreed with the effective date, and, in 
essence, thought that an increased rating prior to February 
2, 1999 was warranted.  The RO issued an SOC in July 2001 on 
the effective date issue, but the veteran failed to perfect 
his appeal by filing a substantive appeal.  However, the 
Board, in its September 2002 action, noted that the issue of 
an original increased rating (higher than 30 percent prior to 
February 2, 1999) remained in appellate status, and remanded 
that issue for further development.  That is, while the 
veteran specifically accepted the 50 percent current rating 
in the September 2000 NOD, the issue of whether an initial 
staged rating, for the period prior to February 2, 1999, was 
warranted (at any percentage higher than 30), remained before 
the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The issue of an initial rating higher than 30 
percent for the service-connected Crohn's disease, status 
post terminal ileum resection, prior to February 2, 1999, was 
remanded for additional development, and has been returned 
for the Board's review.  

In January 1999, the veteran submitted a claim that his 
hiatal hernia should be service-connected on a secondary 
basis, due to service-connected Crohn's disease.  Service 
connection for a hiatal hernia was initially denied as not 
well grounded in an April 1999 rating decision, and the 
veteran's NOD was received in February 2000.  The September 
2002 BVA decision noted that an SOC was not of record on this 
issue, and remanded the matter, pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The Board notes that a review of the claims file does not 
show that an SOC or VA Form 9 was ever sent to the veteran 
with respect to this issue.  Nonetheless, it was re-
adjudicated and denied in a January 2004 rating decision.  
And, although there does not appear to be an SOC of record, 
the February 2004 SSOC included this issue as one in 
appellate status.  Further, there is no VA Form 9 or 
substantive appeal of record, although a blank VA Form 646, 
(without mention of issues or contentions) was received by VA 
within 60 days from the date of the February 2004 SSOC.  
Compare to Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003) (where no indication that RO closed appeal, and RO 
treated claim as if in appellate status, there was no problem 
which would deprive the Board of jurisdiction.)

Moreover, the notice accompanying the February 2004 SSOC did 
not inform the veteran that he needed to complete his appeal 
on any new issues by filing a VA Form 9; did not show that a 
VA Form 9 was sent with that decision; and, significantly, 
specifically informed the veteran that any response to the 
SSOC was optional.  However, the Board finds that corrective 
action need not be taken on this matter, because the claim is 
granted, as explained below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Likewise, the September 2002 BVA remand also pointed out that 
the veteran's representative raised the issue of a total 
disability compensation rating based on individual 
unemployability (a TDIU rating), in August 2002.  This issue 
was referred to the RO.  Although review of the claims file 
shows that it appears the veteran was, or is, employed, this 
claim or informal claim is again referred to the RO for the 
appropriate action.

Unfortunately, further development is required on the 
veteran's claim of entitlement to initial rating greater than 
30 percent for the service-connected Crohn's disease, status 
post terminal ileum resection, prior to February 2, 1999, 
before actually deciding this appeal.  So, for the reasons 
explained below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is competent medical evidence of record causally 
relating the veteran's hiatal hernia symptoms to his service-
connected Crohn's disease.  


CONCLUSION OF LAW

Aggravation of the veteran's hiatal hernia is proximately due 
to or the result of medication taken for the service-
connected Crohn's disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The April 1999 and 
January 2004 rating decisions appealed and the February 2004 
supplemental statement of the case, as well as the October 
2001 and February 2003 letters to the veteran, notified him 
of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the October 
2001 and February 2003 letters, in particular, apprised him 
of the type of information and evidence needed from him to 
support his claim, what he could do to help in this regard, 
and what VA had done and would do in obtaining supporting 
evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was provided several VA examinations.  Also, he 
was provided several opportunities to submit additional 
evidence in support of his claim - including following the 
RO's October 2001 and February 2003 VCAA letters.  However, 
there is no indication that other evidence, specifically 
pertaining to his claim on appeal, needs to be obtained.  So 
the Board finds that the duty to assist has been satisfied 
and the case is ready for appellate review.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in October 2001 and February 2003 
letters.  This letter was sent after the initial adjudication 
of his claim in April 1999.  So compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the October 2001 and February 2003 VCAA 
notices were provided prior to the issuance of the January 
2004 rating decision and February 2004 supplemental statement 
of the case, as well as before veteran's appeal was certified 
to the Board for adjudication, he already has been fully 
apprised of this law and given more than ample opportunity to 
identify and/or submit additional supporting evidence.  
Indeed, he even had an additional 90 days once his appeal 
arrived at the Board to identify and/or submit additional 
supporting evidence, and even beyond that with justification 
for not meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the October 2001 and February 2003 
VCAA notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA).  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In addition, service connection 
also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The RO obtained clarification of the specific issue at hand, 
as it was bound to do, by requesting a medical opinion from 
the May 2003 VA examiner.  38 C.F.R. §§ 4.2, 4.70.  Regarding 
the veteran's gastric symptoms, the examiner noted that the 
veteran complained of an epigastric burning sensation 
(associated with his heartburn), but also a reflux of acid 
content, which worsened when he took his medications, 
especially the Fosamax.  He also reported occasional nausea 
and vomiting, as well as variable weight.  Upon examination, 
there was tenderness to epigastric area and right lower 
abdominal quadrant.  Diagnoses included Crohn's disease, 
status-post exploratory laparatomy with distal ileal 
resection.  The examiner opined that the veteran's duodenitis 
and gastritis were most likely secondary to the medications 
taken for the veteran's service-connected Crohn's disease.  
The examiner also opined that the "[v]eteran's hiatal hernia 
[was] not likely secondary to service-connected Crohn's 
disease nor the medications taken for veteran's service-
connected condition and/or its complications.  However, 
hiatal hernia symptoms [were] likely worsened by the 
medications taken for the veteran's service connected 
condition and/or its compilations."

Considering the evidence of record in light of the above 
criteria, and affording the veteran the benefit of the doubt 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that service connection for the degree of additional 
disability associated with the veteran's hiatal hernia, 
resulting from aggravation of the veteran's hiatal hernia 
symptoms by the veteran's service-connected Crohn's disease, 
is warranted.  

In this case, the claims file includes no medical evidence to 
even suggest that the veteran's hiatal hernia began in 
service or was manifested to compensable degree within the 
post service year.  However, the record does present a 
medical basis for a grant of service connection for a hiatal 
hernia on a secondary basis.  The Board interprets the 
opinion of the May 2003 VA examiner as indicating that the 
veteran's service-connected Crohn's disease aggravates-or, 
results in additional disability associated with-the 
veteran's hiatal hernia.   Thus, although the etiology, or 
the original cause of the veteran's hiatal hernia, may not 
have arisen from the medication taken for the service-
connected Crohn's disease, the medical evidence shows that 
the nonservice-connected hiatal hernia symptoms were 
aggravated by it.  This is all that is required for secondary 
service connection under the Allen rationale.   See 38 C.F.R. 
§ 3.310.

Consequently, resolving any remaining doubt in the veteran's 
favor, service connection for a hiatal hernia, as secondary 
to the veteran's service-connected Crohn's disease is 
warranted.  And all reasonable doubt is resolved in his favor 
concerning this.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for additional hiatal hernia symptoms, 
secondary to service-connected Crohn's disease, is granted.  


REMAND

Although the Board regrets the delay, the issue of an initial 
increased rating greater than 30 percent for the service-
connected Crohn's disease, status post terminal ileum 
resection, prior to February 2, 1999, must be remanded to the 
RO for further development.  

First, although VCAA letters were sent on the issues of 
service connection and secondary service connection, there is 
no notice in either those letters, or other documents, 
containing content sufficient notice pertinent to the current 
issue of an increased rating, or what the evidence must show 
in order for the veteran to be successful in substantiating 
his claim.  See 38 U.S.C.A. § 5103(a).  Likewise, although 
the RO sent a VCAA notice letter to the veteran in July 2001, 
the Board observes that the notice was insufficient because 
it only discussed the evidence necessary to establish 
entitlement to an earlier effective date for a 50 percent 
disability rating for his service-connected Crohn's disease.  
And mere notification of the provisions of the VCAA, without 
a discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board, 
is insufficient to comply with the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Further, the SSOCs do not fulfill these criteria, because the 
RO did not consider whether an increased rating greater than 
30 percent for the service-connected Crohn's disease, status 
post terminal ileum resection, prior to February 2, 1999, was 
warranted after review of the development ordered in the 
September 2002 BVA remand.  Although the May 2002 SSOC and 
February 2004 SSOC did consider whether a current increased 
rating was warranted, neither SSOC informed the veteran of 
why the evidence did not show that an initial rating greater 
than 30 percent was not warranted prior to February 2, 1999.  

The veteran specifically argued, in his September 2000 NOD 
that medical evidence dated in 1994 provided a basis for an 
increased evaluation, prior to February 1999.  Although the 
July 2001 SOC did provide the veteran notice of why an 
increased rating was not warranted prior to February 1999, as 
indicated above, additional evidence has been associated with 
the claims file since that time, and the SSOCs have not 
considered whether this new evidence, while dated after 
February 1999, has any further clarification on the veteran's 
condition.  See 38 C.F.R. § 4.13 (effect of change of 
diagnosis.)

Finally, it is also probative that the Board decision above 
granted secondary service connection for a hiatal hernia, 
which may produce some symptoms with some similar or 
overlapping symptomatology as the veteran's service-connected 
Crohn's disease, which is now characterized by the RO as 
Crohn's disease with duodenitis and gastritis.  That is, the 
RO is considering all of the veteran's service-connected 
conditions of a gastrointestinal nature as one predominant 
disability picture.  See 38 C.F.R. §§ 4.14, 4.113, 4.114.  
The Board notes that the veteran submitted the hiatal hernia 
claim for service connection in January 1999.  Therefore, 
because the hiatal hernia condition may also be inextricably 
intertwined with the service-connected Crohn's disease, the 
RO should speak to this question in the first instance, to 
determine whether an initial increased evaluation, greater 
than 30 percent, was warranted prior to February 2, 1999.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to an initial disability 
evaluation in excess of 30 percent for 
Crohn's disease, status-post terminal 
ileum resection, for the period prior to  
February 2, 1999, including as secondary 
to Agent Orange exposure, and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning this claim.  See 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002). 

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claim of 
entitlement to increased disability 
evaluation for Crohn's disease for the 
period prior to February 2, 1999.  The 
prior notification, in the July 2001 
letter, was insufficient.  The VCAA 
notification also must apprise him of the 
kind of information and evidence needed 
from him, and what he could do to help 
his claim, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Inasmuch as the issue of initial 
evaluation greater than 30 percent for 
the service-connected Crohn's disease, 
status post terminal ileum resection, 
prior to February 2, 1999 is deemed to be 
"inextricably intertwined" with the issue 
of aggravation of a hiatal hernia, the RO 
should take appropriate adjudicative 
action, and provide the appellant and 
representative, if any, notice of the 
determination and the right to appeal.  

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).
 


	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


